Citation Nr: 1232176	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a psychiatric disability.  In December 2009, the Board denied the claim.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by Order dated July 2010, granted a Joint Motion for Remand.  By decision dated September 2011, the Board remanded the claim for additional development of the record.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has an acquired psychiatric disability, to include schizophrenia, that is etiologically related to military service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active service, nor may schizophrenia be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated February 2003 and April 2004, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Board acknowledges the Veteran was not provided with notice that complied with the requirements set forth in Dingess.  However, he is not prejudiced by this defect as the criteria for assignment of an effective date and disability rating, in the event of an award of the benefit sought, were set forth in a July 2006 supplemental statement of the case, which was followed by readjudication of the claim in a supplemental statement of the case in January 2009. 

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, private and VA medical records, the reports of VA examinations, and the testimony of the Veteran at a hearing at the RO.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and an opinion regarding the etiology of the Veteran's psychiatric disability has been obtained.  On appeal of the Board's December 2009 decision, the VA opinion was found to be inadequate by the Court, and VA scheduled the Veteran for an additional VA examination and clinical opinion to be conducted in November 2011.  The Veteran failed to report for the scheduled examination.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where his action is instrumental to obtaining evidence which could potentially support his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that it does not have a further duty to assist the Veteran in this regard.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and a psychosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The service treatment records disclose the Veteran was admitted to the hospital in February 1965 for an evaluation of dizziness.  No psychiatric findings were listed, and no neurological disease was found.  It was indicated that if the Veteran would rest properly and be relieved of some of the anxiety he had about his security position, he should be able to do well at his duty.  It was stated in April 1965 that the syncopal attacks did not give enough evidence to support a definitive psychiatric diagnosis.  The following month, it was reported there was a strong probability that the syncopal attacks were psychogenic in origin and, more specifically, an hysterical (dissociative) reaction.  Cross training was recommended.  On a report of medical history in March 1968, the Veteran denied nervous trouble, depression or excessive worry and frequent trouble sleeping.  It was noted in the physician's summary that the Veteran had dizziness in a hot climate, which was diagnosed as syncopal attacks.  It was further indicated that a psychiatric evaluation in April 1965 revealed no organic pathology.  A psychiatric evaluation on the separation examination in March 1968 was normal. 

Service personnel records reflect the Veteran was an apprentice air policeman from June 1964 to April 1965; an apprentice administrative specialist from April 1965 to April 1966; and a publications clerk from November 1966 to November 1967.

The Veteran was hospitalized by the VA from July to August 1983.  He was referred for complaints of suicidal ideation, frustration and depression.  It was noted he had not worked since 1975 when he sustained a cervical strain and aggravation of anxiety symptoms at work.  The diagnosis on discharge was paranoid disorder.  

When hospitalized by the VA from August to September 1983, it was again reported the Veteran had been unable to find steady employment since 1975 when he filed a workman's compensation claim for a neck condition and related anxiety symptoms.  No other previous psychiatric history was noted.  The diagnosis was paranoid personality disorder.

The Veteran was seen in a VA mental health clinic in October 1987.  He related a psychiatric history that dated to service, when he continued to believe he was an air policeman, even after his duty was changed to access controller for secret documents and even later after re-entering civilian life.  

On VA psychiatric examination in January 1988, the Veteran asserted that he became a special agent transporting "top secret" materials while he was in service.  He stated he was always watched, and that he knew people were after him.  He related that due to the nature of his work while in Guam from 1966 to 1968, he was always afraid and felt he was being watched by others.  The diagnosis was paranoid schizophrenia.  The examiner commented that while the Veteran did not suffer from acute psychosis in service, he definitely was paranoid.  The nature of his job at that time "carrying secret reports," enforced his paranoid delusions.  

The Veteran was again hospitalized by the VA from April to May 2002.  The diagnoses were psychotic disorder, not otherwise specified, history of delusional disorder, and alcohol and cannabis dependence.  The discharge summary notes the Veteran never met more than one of the criteria for schizophrenia.  The treatment team did not feel the Veteran was suffering from this disorder.  Further, some psychiatrists unaware of the various types of security clearances used by the Government might interpret some of the Veteran's comments regarding his past work experience as grandiose delusions.  In contrast, these types of jobs were very common in the 1970's and 1980's.  With respect to the previous diagnosis of delusional disorder, no supporting evidence such as discharge summaries could be located in the VA system.  

The Veteran was afforded a psychiatric examination by the VA in August 2004.  The examiner indicated he reviewed the medical record supplied to him, as well as other records.  The Veteran related his symptoms, which included suspicions and delusions, started in service.  He felt people were hiding information from him and that he was on a top secret mission in service.  The diagnosis was schizophrenia, paranoid type, residual type.  The examiner stated that while the Veteran stated his disability started in service, he was not totally convinced it was service-connected because of his family history and other things.  He added the Veteran was predisposed to it.  

VA outpatient treatment records show the Veteran was seen in July 2004.  He asserted he first had some sort of psychiatric problem in service after he possibly had a syncopal attack.  In February 2008, he said he first sought mental health treatment in 1982 due to symptoms related to schizophrenia.  

The Veteran was again afforded a VA psychiatric examination in November 2008.  Following a mental status evaluation, the assessment was schizophrenia, paranoid type.  The examiner commented the Veteran's schizophrenia was not connected to service because he was diagnosed about 10 years after discharge.  He added the Veteran had a family history of schizophrenia, as well as a history of cocaine and marijuana abuse.  He opined it was more likely than not that schizophrenia was not connected to service.

The Veteran was scheduled for a VA psychiatric examination in November 2011, but he failed to report for the examination.

The Board acknowledges the Veteran was evaluated during service for syncopal attacks and that it was determined in May 1965 they could be an hysterical reaction.  However, the Veteran denied any psychiatric problems on the separation examination in March 1968, and no psychiatric abnormalities were present at that time.  

As noted above, following the VA psychiatric examination in January 1988, the examiner indicated the Veteran was paranoid during service.  This was apparently based on the Veteran's statements that he was always afraid and felt he was being watched.  

The initial indication following service of psychiatric problems was in July 1983, when the Veteran was found to have paranoid disorder.  This was more than 15 years following the Veteran's discharge from service.  The most definitive opinion of record regarding the etiology of the Veteran's schizophrenia is contained in the November 2008 VA psychiatric examination.  The examiner concluded the Veteran's psychiatric disability was not related to service, and pointed out that schizophrenia was first diagnosed many years after service, and the Veteran had a family history of the disorder.  Thus, he provided a rationale for his opinion.  

The record is devoid of any complaint or finding relative to a psychiatric disability for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that a psychiatric disability was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any psychiatric problems for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that his psychiatric disability is related in any way to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he had psychiatric symptoms in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of an acquired psychiatric disability, to include schizophrenia.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include schizophrenia.

The Board notes that by letter dated September 2011, the Veteran was given the opportunity to submit evidence of treatment he had received since service for a psychiatric disability.  He submitted some of his personnel records, but these do not support his testimony he was an undercover military police officer.  

Finally, the Board points out that the Veteran failed to report for a VA psychiatric examination scheduled for November 2011.  He has not provided good cause for this, and he was informed in the supplemental statement of the case issued in July 2012 of the consequences of his failure to appear for the examination, to include denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include schizophrenia, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


